DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on May 6, 2021, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in new ground of rejection necessitated by amendment.

Remark
Upon further reviewed Applicant’s arguments in light of the original specification, it is conceivable that the combination of Hamilton (US 2010/0318759) and Wu (US 8,886,605 and Varadan (US 8.700,578) fails to teach the amended claimed features “receiving information that identifies an ad-hoc group of size of files that makes up the dataset; determining a number of unique segments in the dataset; identifying a respective unique segment set  for each of the files in the ad-hoc group of files; and performing a set union operation on the unique segment sets”. Therefore, the 35 USC 103 rejection set for the in the last office action has been withdrawn.

The claim objection is maintained because the claims indicate that size “n” and file (F1…Fn). The variable “n” should be defined as to whether “n” is number between 0 to infinity
Applicant asserted that the recited “data storage space is used by measuring an amount of physical storage space used, or expected to be used, by unique data segments of an ad-hoc set of files" is integrated into a practical application.
The examiner disagrees with the preceding arguments. Under MPEP 2106, the examiner first look to whether the claim recites: (1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes (step 2A, Prong One”); and (2) additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, does examiner then look, under step 2B, to whether the claim: (3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field; or “examiners evaluate integration into a practical application by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application.” (4) Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
The examiner determines that the claimed invention is directed to abstract idea of collecting data portions from several data sources. Specially, the examiner concludes that the claimed invention is directed to a mental process. The examiner concludes that the claimed “measure”, “receiving”, “determining”, “identifying”, “performing”; and “determining” are processes of gathering, analyzing, and manipulating data, which may be done mentally by hand and falls under the “Mental Processes” grouping of abstract idea. The examiner compares the 
Applicant argues that the claimed “transferring the collected data, as a data glob, according to the plurality of metrics... the data glob is transferred to a data center maintained by a third party" is integrated into a practical application.
The examiner finds Applicant’s argument unpersuasive. As relevant here, the Guidance explains that mental processes include “concept performed in the human mind,” such as “an observation, evaluation, judgment, or opinion.”
The each limitation of claims 1 and 11, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claim limitations are directed to (1) measuring an amount of physical storage space used, or expected to be used, by a portion of a dataset S of segments (analyzing information using evaluation and judgement) (2) receiving information that identifies an ad-hoc group of size 'n' of files F1...Fn that makes up  the dataset S; determining a number of unique segments in the dataset S (collecting and manipulating information for evaluation and judgement), (3) identifying a respective unique segment set UF1...UFN for each of the 'n' files in the ad-hoc group of files; and performing a set union operation U{F1...Fn} on the unique segment sets UF1...UFN (analyzing information using evaluation and judgement); (4) determining a sum of sizes of the unique segment sets UF1...UFN, wherein the sum is the amount of physical storage space used or expected to be used by the ad-hoc group of size 'n' of files F1...Fn (analyzing information using evaluation and judgement).
F1...UFN, wherein the sum is the amount of physical storage space used or expected to be used by the ad-hoc group of size 'n' of files F1...Fn” and “calls on a computer to do nothing that is even arguably an advance in physical implementations of routine mental information.” Thus, claims 1 and 11’s steps can all by performed in the human mind. Such a method that can be performed by human though alone is merely and abstract idea and is not patent-eligible under 101. Methods which can be performed entirely in the human mind are un-patentable not because there is anything wrong with claiming metal method steps as part of a process containing non-mental steps, but rather because computational method which can be performed entirely in the human mind are the types of method that embody the basic tools of scientific and technological work that are free to all men and reserved exclusively to none. With the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper. The examiner has examined claims that required the use of a computer and still found that the underlying, patent ineligible invention could be performed via pen and paper or a person’s mind.
Accordingly, the examiner concludes that claims 1 and 11 respectively recite a method  and non-transitory storage medium of observation, evaluation, and judgment that can be 
Step 2A, prong 2, in determining whether claims 1 and 11are “directed to” the identified abstract ideas, the examiner considers whether claims 1 and 11 recite additional elements that integrate the judicial exception into a practical application. For the reasons set forth below, the examiner discern no additional element (or combination of elements) recited in the claim 1 that integrates the judicial exception into a practical application.
As to the examiner properly concludes, claims 1 and 11 do not constitute an improvement to computer technology; rather, it merely adapts the abstract idea of collecting and manipulating data (i,e., “measuring an amount of physical storage space used, or expected to be used, by a portion of a dataset S of segments;  receiving information that identifies an ad-hoc group of size 'n' of files F1...Fn that makes up  the dataset S; determining a number of unique segments in the dataset S; identifying a respective unique segment set UF1...UFN for each of the 'n' files in the ad-hoc group of files; and performing a set union operation U{F1...Fn} on the unique segment sets UF1...UFN; determining a sum of sizes of the unique segment sets UF1...UFN, wherein the sum is the amount of physical storage space used or expected to be used by the ad-hoc group of size 'n' of files F1...Fn”), which can be practically performed in the human mind, to an execution of steps practically performed by computers.
For example, the specification (par. [0015] and [0027]) explains that the claimed “system, hardware, computer readable media and methods can be implemented in a variety of computing environments (including both non-wireless and wireless computer environment). Specification also explains that the techniques “may be implemented in hardware or software, or a combination of both,” and “in computing environment maintaining programmable computers 
Relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. Use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept. A computer employed only for its most basic function… does not impose meaningful limits on the scope of the those claims (MPEP 2106.05(f)(2). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. Moreover, the “mere automation of manual processes using generic computer does not constitute a patentable improvement in computer technology
The examiner finds applicant’s arguments unpersuasive because manipulating the received data (i.e., (1) measuring an amount of physical storage space used, or expected to be used, by a portion of a dataset S of segments; (2) receiving information that identifies an ad-hoc group of size 'n' of files F1...Fn that makes up  the dataset S; determining a number of unique segments in the dataset S; (3) identifying a respective unique segment set UF1...UFN for each of the 'n' files in the ad-hoc group of files; and performing a set union operation U{F1...Fn} on the unique segment sets UF1...UFN; determining a sum of sizes of the unique segment sets UF1...UFN, wherein the sum is the amount of physical storage space used or expected to be used by the ad-hoc group of size 'n' of files F1...Fn) does not improve technology. 
Accordingly, the examiner finds that the additional elements (memory and processor) do not integrate the abstract idea into a practical application

The examiner finds that the additional claim elements (see claims 11 for “a non-transitory computer readable medium comprising one or more hardware processors”) are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
As to discussed above, the claimed invention is directed to (1) measuring an amount of physical storage space used, or expected to be used, by a portion of a dataset S of segments; (2) receiving information that identifies an ad-hoc group of size 'n' of files F1...Fn that makes up  the dataset S; determining a number of unique segments in the dataset S; (3) identifying a respective unique segment set UF1...UFN for each of the 'n' files in the ad-hoc group of files; and performing a set union operation U{F1...Fn} on the unique segment sets UF1...UFN; determining a sum of sizes of the unique segment sets UF1...UFN, wherein the sum is the amount of physical storage space used or expected to be used by the ad-hoc group of size 'n' of files F1...Fn, which are steps that can be performed in the human mind. Similarly, the claimed additional elements (i.e., “a non-transitory computer readable medium comprising one or more hardware processors”) amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept.
Applicant does not direct the examiner attention to anything in the specification that indicates the computer components perform anything other than well-understood, routine, and conventional functions, such as collecting data and manipulating data (i.e., receiving information 1...Fn that makes up  the dataset S), and analyzing data (i.e., measuring an amount of physical storage space used, or expected to be used, by a portion of a dataset S of segments, determining a number of unique segments in the dataset S; (3) identifying a respective unique segment set UF1...UFN for each of the 'n' files in the ad-hoc group of files; and performing a set union operation U{F1...Fn} on the unique segment sets UF1...UFN; determining a sum of sizes of the unique segment sets UF1...UFN, wherein the sum is the amount of physical storage space used or expected to be used by the ad-hoc group of size 'n' of files F1...Fn).
Nothing in the claims, understood in light of the specification, requires other than off-the-shelf, conventional computer, network, and display technology for gathering, sending and presenting the desired information. The courts have held computer implemented processes not to be significantly more than an abstract idea(and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking.”).
Accordingly, the examiner sustains the 35 USC 101 rejection of claims 1, and 11 as being directed to patent-ineligible subject matter, as well as independent claims 2-10 and 12-20 with commensurate limitations.
Claim Objections
Claims 1, 2, 5, 7, 9, 11, 12, 15, 17, 19 and 20 are objected to because of the following informalities: the claims indicate that size “n” and file (F1…Fn). The variable “n” should be defined as to whether “n” is number between 0 to infinity. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, claims 1 and 11 respectively recite a method and non-transitory computer readable memory comprising a combination of concrete devices (a memory, processor, and display), and therefore, are process, and manufacture respectively, which are statutory of invention.
At step 2A, prong one, each limitation of claims 1 and 11, with the exception of the preamble, is a step of observation, evaluation, and judgement that can be practically performed by a human, either mentally or with the use if pen and paper. Specifically, the claim limitations are directed to (1) measuring an amount of physical storage space used, or expected to be used, by a portion of a dataset S of segments (analyzing information using evaluation and judgement) (2) receiving information that identifies an ad-hoc group of size 'n' of files F1...Fn that makes up  the dataset S; determining a number of unique segments in the dataset S (collecting and manipulating information for evaluation and judgement), (3) identifying a respective unique segment set UF1...UFN for each of the 'n' files in the ad-hoc group of files; and performing a set union operation U{F1...Fn} on the unique segment sets UF1...UFN (analyzing information using evaluation and judgement); (4) determining a sum of sizes of the unique segment sets UF1...UFN, wherein the sum is the amount of physical storage space used or expected to be used by the ad-hoc group of size 'n' of files F1...Fn (analyzing information using evaluation and judgement).
a method that can be performed by human though alone is merely and abstract idea and is not patent-eligible under 101. Methods which can be performed entirely in the human mind are un-patentable not because there is anything wrong with claiming metal method steps as part of a process containing non-mental steps, but rather because computational method which can be performed entirely in the human mind are the types of method that embody the basic tools of scientific and technological work that are free to all men and reserved exclusively to none. With the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper. The examiner has examined claims that required the use of a computer and still found that the underlying, patent ineligible invention could be performed via pen and paper or a person’s mind.
Similarly, the additional claim elements (see claims 11 for “a non-transitory computer storage medium”) is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component and amount to no more than mere instructions to apply the abstract idea using generic computer components, which is insufficient to provide an inventive concept. 
Accordingly, the examiner concludes that claims 1 and 11 respectively recite a method  and non-transitory storage medium of observation, evaluation, and judgment that can be performed in the human mind, which is a mental process identified in the MPEP, and thus an abstract idea.
Nothing in the claims, understood in light of the specification, requires other than off-the-shelf, conventional computer, network, and display technology for gathering, sending and presenting the desired information. The courts have held computer implemented processes not to 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but the recitation of generic computer components, such non-transitory computer-readable memory, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite “non-transitory computer-readable memory”. Such a processor and Memory are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
In step 2B, the claims do not add any specific limitations or combination of limitations that are not well-understood, routine, conventional activity in the field, or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05).
Accordingly, claims 1, and 9 are being directed to patent-ineligible subject matter, as well as independent claims 22-36 and 38-52 with commensurate limitations. The claims are not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim

limitations of "transmit information about the search-requested keyword to a searching server and to display on the screen a search result for the search-requested keyword received from the
searching server", which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
2 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations “wherein determining the unique segment set for one of the 'n' files comprises performing a non-random statistical sampling of the segments in the dataset S”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea, and represents extra-solution activity .

Claim 3 is dependent on claim 2 and includes all the limitations of claim 2. Therefore, claim
3 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of wherein the non-random statistical sampling comprises content-based sampling”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea, and represents extra-solution activity.

Claim 4 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
4 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of wherein the method is performed in memory”, which elaborates in the abstract idea of a human analyzing data. Such a Memory is cited at a high level of generality and recited so 

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
5 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of reporting, to a consumer, the amount of physical storage space used or expected to be used by the ad-hoc group of size 'n' of files F1...Fn”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea, and represents extra-solution activity.

Claim 6 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
6 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of wherein each segment in the dataset S of segments is represented as a respective fingerprint”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea, and represents extra-solution activity.

Claim 7 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
7 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of wherein the amount of physical storage space used or expected to be used by the ad-hoc group of size 'n' of files F1...Fn is determined without counting all of the segments in the ad-hoc group of size 'n' of files F1...Fn”, which elaborates in the abstract idea of a human 

Claim 8 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
8 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of wherein the dataset is a segmented and deduplicated dataset”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea, and represents extra-solution activity.

Claim 9 is dependent on claim 1 and includes all the limitations of claim 1. Therefore, claim
9 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of wherein determining a sum of sizes of the unique segment sets UF1...UFN comprises determining an average size of at least some segments in each of the 'n' files”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea, and represents extra-solution activity.

Claim 10 is dependent on claim 9 and includes all the limitations of claim 9. Therefore, claim
10 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of wherein, for each of the 'n' files, determining an average size of at least some segments in the file comprises estimating the average size of segments in that file as being an arithmetic mean of all segments in that file”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea, and represents extra-solution activity.

12 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein determining the unique segment set for one of the 'n' files comprises performing a non-random statistical sampling of the segments in the dataset S”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea, and represents extra-solution activity.

Claim 13 is dependent on claim 12 and includes all the limitations of claim 12. Therefore, claim
13 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein the non-random statistical sampling comprises content-based sampling ”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea, and represents extra-solution activity.

Claim 14 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
14 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein the operations are performed in memory”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea, and represents extra-solution activity.

Claim 15 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
15 recites the same abstract idea of "a human display the result of gathering and analyzing". The claim recites the additional limitations of “reporting, to a consumer, the amount of physical storage space used or expected to be used by the ad-hoc group of size 'n' of files F1...Fn ”, which 

Claim 16 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
16 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein each segment in the dataset S of segments is represented as a respective fingerprint”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea, and represents extra-solution activity.

Claim 17 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
17 recites the same abstract idea of "a human collecting data". The claim recites the additional
limitations of “wherein the amount of physical storage space used or expected to be used by the ad-hoc group of size 'n' of files F1...Fn is determined without counting all of the segments in the ad-hoc group of size 'n' of files F1...Fn”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea, and represents extra-solution activity.

Claim 18 is dependent on claim 11 and includes all the limitations of claim 11. Therefore, claim
18 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein the dataset is a segmented and deduplicated dataset”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea, and represents extra-solution activity.


19 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein determining a sum of sizes of the unique segment sets UF1...UFN comprises determining an average size of at least some segments in each of the 'n' files”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea, and represents extra-solution activity.

Claim 20 is dependent on claim 19 and includes all the limitations of claim 19. Therefore, claim
20 recites the same abstract idea of "a human analyzing data". The claim recites the additional
limitations of “wherein, for each of the 'n' files, determining an average size of at least some segments in the file comprises estimating the average size of segments in that file as being an arithmetic mean of all segments in that file”, which elaborates in the abstract idea of a human analyzing data, and therefore, does not amount to significantly more than the abstract idea, and represents extra-solution activity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US7668119 (involved in each mobile ad hoc node has an assigned hierarchy position within an identified tree-based aggregation group. Each ad hoc node is configured for selectively attaching to one of a plurality of available ad hoc nodes based on identifying a best match, for the assigned hierarchy position within the identified aggregation group, from among identifiable hierarchy positions of identifiable aggregation groups. Each ad hoc node also is configured for selectively 
US20190129887 (involved in receiving a node device identifier defining an ordering among multiple node devices and among multiple blocks of data distributed among the multiple node devices, and transmit a size of a first subset of the multiple blocks stored within the node device to a control device. In response to receiving instructions to receive a second subset from another node device, perform operations including: receive and store the second subset; group the blocks of data of the first and second subsets into multiple segments in an order that corresponds to the ordering among the multiple blocks, wherein each segment is sized to fit minimum and maximum sizes for transmission to storage device(s); transmit the multiple segments to the storage device(s); and relay multiple segment identifiers from the storage device(s) to the control device in an order corresponding to the ordering among the multiple segments).
US 2018/0314566 (involved in parallel processing of datasets with dynamic skew compensation. The disclosed systems and methods may increase the efficiency of dataset processing by imposing maximum size limits on parallel processing environment tasks. The disclosed systems and methods may generate a target partition of a variable, a database storing data elements, a cluster that generates one or more output files based on the target partition and the data elements, and a display device that displays analysis results for the target partition using the one or more output files. Generation may comprise creating a calculation partition, mapping data elements according to the calculation partition, and generating the one or more output files based on the 
U.S. Pub. No. 2012/0150826, (The DDB media agents 202, 204, 206, and 208 can include deduplication databases 210A-210D that store deduplication information (e.g., data block signatures, the location information of data blocks stored in the secondary storage devices 108, a count value indicative of the number of instances that a particular block is used, etc.). Such information can be stored in a primary table, for example. The deduplication databases 210A-210D can include additional data structures, such as a deduplication chunk table and/or a chunk integrity table, which are described in greater detail below with respect to FIGS. 2A-12. Furthermore, the DDB media agents 202, 204, 206, and 208 can be implemented on the same secondary storage computing devices 106 as one or more of the media agents 144, or on separate computing devices.
US 20160078068 (provides a structural data diagram of the primary table 250 located within the deduplication database 210. As illustrated in FIG. 4, the primary table 250 includes, for each linked data block in the backup (e.g., links 301B, 301D, 302B, and 303C), a PID represented by blocks 401A-N, a signature represented by blocks 402A-N, an identification of the chunk in which the respective data block is located represented by blocks 403A-N, a location where the respective data block is stored within the chunk (e.g., represented by an offset value) represented by blocks 404A-N, and a reference count that identifies a number of links to the respective data block in the backup represented by blocks 405A-N. and a file on which a storage operation is performed may comprise a large number of data blocks. For example, a 100 MB file may comprise 400 data blocks of size 256 KB. If such a file is to be stored, its data blocks may span  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        July 21, 2021